Case: 12-1394    Document: 25     Page: 1   Filed: 11/07/2012




          NOTE: This order is nonprecedential.


   Wntteb ~tate~ <!Court of §ppeaI~
       for tbe jfeberaI <!Ctrcutt

                  ERIC M. SANDERS,
                   Plaintiff-Appellant,
                        v.
                HAROLD H. FLANDERS,
                   Defendant-Appellee.


                       2012-1394


   Appeal from the United States District Court for the
Western District of Texas in case no. 10-CV-0192, Judge
Lee Yeakel.


                     ON MOTION


                       ORDER
    Susan S. Vance moves to withdraw as counsel of re-
cord for defendant-appellee, Harold H. Flanders.
    Upon consideration thereof,
    IT Is ORDERED THAT:
     The motion is granted. New counsel should promptly
file an entry of appearance.
Case: 12-1394   Document: 25      Page: 2   Filed: 11/07/2012




ERIC SANDERS V. HAROLD FLANDERS                          2


                                   FOR THE COURT


                                    /s/ Jan Horbaly
                                   Jan Horbaly
                                   Clerk

821